 



Exhibit 10.6
CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND DEFERRAL PLAN
As Adopted by the Board of Directors Effective March 26, 2003 and
Approved by the Stockholders on May 22, 2003, and as
Amended and Restated on December 6, 2006 to be Effective January 1, 2005

1.   PURPOSE.

The Chevron Corporation Non-Employee Directors’ Equity Compensation and Deferral
Plan is a merger and an amendment and restatement of the Chevron Restricted
Stock Plan for Non-Employee Directors and the Chevron Corporation Deferred
Compensation Plan for Directors. The purposes of the Plan are to attract and
retain qualified individuals not employed by Chevron Corporation or its
subsidiaries or affiliates to serve on the Board of Directors of the Corporation
and to align the interests of such Directors with those of the stockholders of
the Corporation.

2.   DEFINITIONS.

For purposes of the Plan, the following terms shall have the meanings set forth
below:

(a)   “Account” means the bookkeeping account maintained on behalf of a Director
to which shall be credited any amount described in Section 9.   (b)   “Annual
Meeting” means the annual meeting of the stockholders of the Corporation.   (c)
  “Annual Cash Retainer” means any yearly fees, including the Committee chair
retainer, payable in cash to a Director for service as a non-employee Director
during a 12-month period.   (d)   “Award” or “Awards” means a grant of an
Option, Restricted Stock or Stock Units under the Plan.   (e)   “Board” means
the Board of Directors of the Corporation.   (f)   “Change in Control” shall
have the meaning set forth in Article VI of the By-Laws of the Corporation, as
such By-Laws may be amended from time to time.   (g)   “Code” means the Internal
Revenue Code of 1986, as amended.   (h)   “Committee” means the Board Nominating
and Governance Committee.   (i)   “Common Stock” means the $0.75 par value
common stock of the Corporation or any security of the Corporation identified by
the Committee as having been issued in substitution, exchange or lieu thereof.

1



--------------------------------------------------------------------------------



 



(j)   “Corporation” means Chevron Corporation, a Delaware corporation, or any
successor corporation.   (k)   “Director” means a member of the Board who is not
employed by the Corporation or its subsidiaries or affiliates.   (l)  
“Disability” means a condition which causes a Director to be unable, by reason
of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than 12 months, to engage
in any essential activity required of a Director. Whether a Director has a
Disability shall be determined by the Committee on the basis of competent
medical evidence.   (m)   “Discretionary Transaction” shall mean a transaction
pursuant to any benefit plan that: (i) is at the volition of a plan participant;
(ii) is not made in connection with the participant’s death, disability,
retirement or termination of employment; (iii) is not required to be made
available to a plan participant pursuant to a provision of the Internal Revenue
Code; and (iv) results in either an intra-plan transfer involving an equity
securities fund of the Corporation, or a cash distribution funded by a
volitional disposition of an equity security of the Corporation, or otherwise as
such term is defined under Rule 16b-3(b)(1) of the Exchange Act or successor
provision thereto.   (n)   “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor statute.   (o)   “Fair
Market Value” of a Share as of a specified date means the price per share at
which Shares were traded at the close of business on such date as reported on
the New York Stock Exchange (or other established exchange or exchanges) or, if
no trading of Common Stock is reported for that day, the preceding day on which
trading was reported.   (p)   “Option” means a nonstatutory stock option awarded
pursuant to the Plan. “Option Agreement” means the agreement between the
Corporation and the Director that contains the terms and conditions pertaining
to an Option.   (q)   “Plan” means the Chevron Corporation Non-Employee
Directors’ Equity Compensation and Deferral Plan, as amended from time to time.
  (r)   “Restricted Stock” means Shares awarded pursuant to Section 7.   (s)  
“Restriction Period” means the period of time commencing with the date of grant
of a Restricted Stock Award and ending on the date on which all Shares of
Restricted Stock in such Award either vest or are forfeited.   (t)   “Rules”
means regulations and rules adopted from time to time by the Committee to
interpret or administer the Plan.   (u)   “Share” means one share of Common
Stock, adjusted in accordance with Section 10 (if applicable).

2



--------------------------------------------------------------------------------



 



(v)   “Stock Unit” means a right to receive, in accordance with the provisions
set forth herein and in the Rules, a Share.  
3.   ADMINISTRATION.

  (a)   Composition and Powers of the Committee.

      Unless otherwise designated by the Board, the Plan shall be administered
by the Board Nominating and Governance Committee. The Committee shall have the
power to construe and interpret the Plan and the Rules and to make all other
determinations necessary for the administration of the Plan. Subject to the
requirements of applicable law, the Committee may designate persons other than
members of the Committee to carry out its responsibilities and may prescribe
such conditions and limitations as it may deem appropriate. Any determination,
decision or action of the Committee in connection with the construction,
interpretation, administration or application of the Plan shall be final,
conclusive and binding on all persons. The Committee shall consist of two or
more Directors who satisfy the requirements of Rule 16b-3 (or its successor)
under the Exchange Act to the extent necessary for grants of Awards to the
Directors under Section 16 of the Exchange Act.

  (b)   Liability of Board and Committee Members.      
No member of the Board or the Committee shall be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Award under it.

  (c)   Administration of the Plan Following a Change in Control.      
Within 30 days after the occurrence of a Change in Control, the Committee shall
appoint an independent organization which shall thereafter administer the Plan
and have all of the powers and duties formerly held and exercised by the
Committee with respect to the Plan as provided in Section 3(a). Upon such
appointment, the Committee shall cease to have any responsibility with respect
to the administration of the Plan.

4.   DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN.

  (a)   Duration of the Plan.      
The Plan shall remain in effect until terminated by the Board.

  (b)   Shares Subject to the Plan.      
The maximum number of Shares for which Awards may be granted under the Plan is
800,000 Shares (adjusted for the two-for-one stock split dated September 10,
2004), including the number of Shares previously authorized for use but unissued
pursuant to the Chevron Restricted Stock Plan for Non-Employee

3



--------------------------------------------------------------------------------



 



      Directors. The limitation set forth in this Section 4(b) shall be subject
to adjustment as provided in Section 10.

  (c)   Accounting for Numbers of Shares.      
For the purpose of computing the total number of Shares available for Awards
under the Plan there shall be counted against the limitation under the Plan the
number of Shares issued or subject to issuance upon exercise or settlement of
Options and Restricted Stock Awards granted and the number of Shares that equals
the number of Stock Units granted, determined as of the dates on which Stock
Unit Awards are granted. Dividends paid, dividend equivalents granted and
interest or other amounts credited with respect to any Award outstanding under
the Plan shall not apply against the Plan limitation.
     
If Stock Units, Restricted Stock or Shares issued upon the exercise of Options
are forfeited or otherwise terminated before exercise or settlement, then the
corresponding Shares shall again become available for Awards under the Plan. If
Stock Units are settled, then only the number of Shares (if any) actually issued
in settlements of such Stock Units shall reduce the number available for Awards.

  (d)   Source of Stock Issued Under the Plan.      
Common Stock issued under the Plan may be either authorized and unissued Shares
or issued Shares that have been reacquired by the Corporation, as determined in
the sole discretion of the Committee. No fractional Shares shall be issued under
the Plan.

5.   PERSONS ELIGIBLE FOR AWARDS.

Members of the Board who are not employees of the Corporation or its
subsidiaries or affiliates are eligible for Awards. A Director may receive more
than one Award, including Awards of the same type, subject to the restrictions
of the Plan.

6.   OPTIONS.

Each Director may be awarded an Option to purchase that number of Shares
determined pursuant to the Rules. All such Options shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee in its sole discretion shall deem desirable.

  (a)   Option Awards.      
The terms of each Option shall be set forth in an Option Agreement, which shall
contain such provisions not inconsistent with the terms of the Plan, including,
without limitation, restrictions upon the exercise of the Option, as the
Committee shall deem advisable in its sole discretion. Any Option may be sold,
assigned,

4



--------------------------------------------------------------------------------



 



      transferred, pledged or otherwise encumbered only as specifically
permitted in the Rules.

  (b)   Number of Shares Covered by Option.      
Each Option shall state the number of Shares to which it pertains and shall
provide for the adjustment thereof in accordance with the provisions of
Section 10. No fractional Shares shall be issued pursuant to the exercise of an
Option.



  (c)   Exercise Price.      
The exercise price of each Share covered by an Option shall be one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
awarded.

  (d)   Rights as a Stockholder.      
A Director who has been awarded an Option or any transferee of an Option (to the
extent transfers of an Option are permitted under the Rules) shall have no
rights with respect to any Shares covered by his or her Option until the date
such interest is recorded as a book entry on the records of the Corporation. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date the Director’s interest is recorded as a
book entry on the records of the Corporation, except as provided elsewhere in
this Plan or in the Rules.

  (e)   Nonstatutory Stock Options.      
All Options shall be designated as nonstatutory stock options which do not
qualify as incentive stock options under Section 422 of the Code.

7.   RESTRICTED STOCK.

Awards of Restricted Stock shall be subject to the following terms and
conditions and to such additional terms and conditions, not inconsistent with
the express provisions of the Plan, as the Committee in its sole discretion
shall deem desirable.

  (a)   Awards.      
As of the date of each Annual Meeting at which a Director is elected to serve on
the Board, each such Director shall receive an Award of a specified number of
shares of Restricted Stock, the number to be determined by the Board in its sole
discretion by resolution adopted on or before the date of the applicable Annual
Meeting. This annual Restricted Stock Award shall be subject to adjustment as
provided in Section 10.

  (b)   Terms and Conditions of Awards.

5



--------------------------------------------------------------------------------



 



      The terms of each Restricted Stock Award shall be set forth in Rules,
which Rules shall contain such provisions (including, without limitation, rules
regarding vesting and forfeiture) as the Committee determines to be necessary or
appropriate to carry out the intent of the Plan with respect to such Award.
Except as otherwise provided in the Rules, any Restricted Stock Award may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
all applicable restrictions lapse. The Corporation shall maintain in its records
a book entry account to which the Shares represented by each Restricted Stock
Award shall be credited. The shares in the book entry account represented by
such Restricted Stock Award shall be subject to the terms, conditions, and
restrictions applicable to such Award. The Committee shall require that no
change shall be made in the book entry account representing a Restricted Stock
Award until the restrictions thereon shall have lapsed. At that time, a book
entry shall be made in the records of the Corporation in the name of the
Director in the amount of Shares as to which the restrictions have lapsed.

  (c)   Stockholders’ Rights.      
Except as provided in the Rules, the holders of Restricted Stock Awards shall
have the same voting, dividend and other rights as the Corporation’s other
stockholders.



8.   STOCK UNITS.

  (a)   Awards.      
Each Stock Unit Award shall be subject to the terms and conditions set forth in
the Rules.

  (b)   Number of Shares Covered by Stock Units.      
As of the date of each Annual Meeting at which a Director is elected to serve on
the Board until the following Annual Meeting, each such Director shall receive
an Award of a specified number of Stock Units, the number and time of award to
be determined by resolution adopted by the Board on or before the date of the
applicable Annual Meeting. Stock Unit Awards shall be subject to adjustment as
provided in Section 10.

  (c)   Terms and Conditions.      
In addition to the terms and conditions specified in the Rules, Stock Unit
Awards made pursuant to this Section 8 shall be subject to the following:

  (i)   Except as otherwise provided in the Rules, any Stock Unit Award may not
be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the Shares are issued or the Award becomes payable.

6



--------------------------------------------------------------------------------



 



  (ii)   The Rules shall contain provisions dealing with the disposition of
Stock Unit Awards in the event of a termination of an individual’s status as a
Director.

  (d)   Stockholders’ Rights.      
Unless and until such time as a Director receives a distribution of all or a
portion of a Stock Unit Award in the form of Shares and prior to the date the
Director’s interest in such Shares is recorded as a book entry on the records of
the Corporation, the Director shall have no dividend rights, voting rights or
other rights as a stockholder with respect to such Shares covered by his or her
Stock Unit Award. The holders of Stock Units shall have no voting rights. Prior
to settlement or forfeiture, if the Rules so provide, any Stock Unit awarded
under the Plan may carry with it dividend equivalents. Such right entitles the
holder to be credited with an amount equal to all cash dividends paid on one
Share while such Stock Unit is outstanding. Dividend equivalents may be
converted into additional Stock Units, as provided in the Rules.

  (e)   Stock Unit Accounts.      
The “stock unit account” of each Director who received an award of “stock units”
under the Chevron Corporation Restricted Stock Plan for Non-Employee Directors
with respect to service as a Director prior to the 1997 Annual Meeting shall
continue to be maintained pursuant to the terms of such plan as in effect prior
to April 30, 1997.

9.   DEFERRED COMPENSATION.

  (a)   Optional Deferral. A Director may elect to defer receipt of all or a
portion of the Annual Cash Retainer.     (b)   Rules Regarding Deferrals. The
Committee shall promulgate Rules, in accordance with Section 409A of the Code,
governing (i) elections by Directors to defer all or any part of the Director’s
Annual Cash Retainer, (ii) the establishment of Accounts to which shall be
credited amounts deferred, (iii) the designation of investments to be used to
measure the value of such Accounts, (iv) the crediting of interest or earnings
to such Accounts, and (v) the time, form and value of distributions from such
Accounts.

10.   RECAPITALIZATION.    
Subject to any required action by the stockholders, the number of Shares covered
by the Plan as provided in Section 4, the number of Shares covered by or
referred to in each outstanding Award and the exercise price, if applicable, of
each outstanding Award shall be proportionately adjusted for: (a) any increase
or decrease in the number of issued and outstanding Shares resulting from a
subdivision or combination or consolidation of issued and outstanding Shares by
reclassification or otherwise, (b) the payment of a stock dividend (but only of
Common Stock) or any other increase or decrease in the number of

7



--------------------------------------------------------------------------------



 



   
such Shares effected without receipt of consideration by the Corporation,
(c) the declaration of a dividend payable in a form other than Shares in an
amount that has a material effect on the price of issued Shares, or (d) a
recapitalization, spinoff or similar occurrence.
   
In the event of a dissolution or liquidation of the Corporation or a merger,
consolidation or other reorganization, the Shares subject to each non-vested
Award shall be handled in accordance with the terms of the agreement of merger,
consolidation or reorganization which may provide for the full vesting, cash-out
or assumption of such Awards.
   
The Committee shall prescribe Rules governing the adjustment of the number of
Shares covered by the Plan as provided in Section 4, the number of Shares
covered by or referred to in each outstanding Award and the exercise price, if
applicable, of each outstanding Award in the event that preferred stock purchase
rights issued pursuant to any stockholder rights plan detach from the Common
Stock and become exercisable.
   
Except as provided in this Section 10, a Director shall have no rights by reason
of any subdivision or consolidation of shares of stock of any class, the payment
of any dividend or any other increase or decrease in the number of shares of
stock of any class. Except as provided in this Section 10, any issue by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or exercise price of Shares
subject to an Award. The grant of an Award pursuant to the Plan shall not affect
in any way the right or power of the Corporation to make adjustments,
reclassifications, or reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

11.   SECURITIES LAW REQUIREMENTS.    
No Shares shall be issued and no Options shall become exercisable pursuant to
the Plan unless and until the Corporation has determined that: (i) it and the
Director have taken all actions required to register the Shares under the
Securities Act of 1933, as amended, or perfect an exemption from the
registration requirements thereof; (ii) any applicable listing requirement of
any stock exchange on which the Common Stock is listed has been satisfied; and
(iii) any other applicable provision of state or federal law has been satisfied.

12.   AMENDMENTS OF THE PLAN AND AWARDS.

  (a)   Plan Amendments.      
The Board may, insofar as permitted by law, from time to time and in its
discretion, with respect to any Shares at the time not subject to Awards,
suspend the Plan or revise or amend it in any respect whatsoever without
stockholder approval. However, unless the Board specifically otherwise provides,
any revision or amendment that would cause the Plan to fail to comply with any
requirement of applicable law or regulation if such amendment were not approved

8



--------------------------------------------------------------------------------



 



      by the stockholders of the Corporation shall not be effective unless and
until the approval of the stockholders of the Corporation is obtained.

  (b)   Amendments of Awards.      
Subject to the terms and conditions and within the limitations of the Plan, the
Board may amend, cancel, modify, extend or renew outstanding Awards granted
under the Plan, or accept the exchange of outstanding non-vested Awards (to the
extent not theretofore exercised) for the granting of new Awards in substitution
therefor.

  (c)   Rights of Directors.      
No amendment, suspension or termination of the Plan nor any amendment,
cancellation or modification of any Award outstanding under it that would
adversely affect the right of any Director in an Award previously granted under
the Plan shall be effective without the written consent of the affected
Director.

13.   TERMINATION OF THE PLAN

  (a)   Termination.      
The Committee may terminate the Plan at any time. In the event of termination of
the Plan, any deferred amounts may be distributed within the period beginning
twelve months after the date the Plan was terminated and ending twenty-four
months after the date the Plan was terminated, or pursuant to Sections IV-VI of
the Rules, if earlier. If the Plan is terminated and deferred amounts are
distributed, the Corporation shall terminate all account balance non-qualified
deferred compensation plans with respect to all participants and shall not adopt
a new account balance non-qualified deferred compensation plan for at least five
years after the date the Plan was terminated.



  (b)   Dissolution or Bankruptcy      
The Plan shall automatically terminate upon a dissolution of the Corporation
that is taxed under Code section 331 or with the approval of a bankruptcy court
pursuant to 11 U.S.C. section 503(b)(1)(A), provided that the deferred amounts
are distributed and included in the gross income of the Directors by the latest
of (i) the calendar year in which the Plan terminates or (ii) the first calendar
year in which payment of the deferred amounts is administratively practicable.

14.   GENERAL PROVISIONS.

  (a)   Application of Funds.      
The proceeds received by the Corporation from the sale of Common Stock pursuant
to the exercise of an Option shall be used for general corporate purposes.

9



--------------------------------------------------------------------------------



 



  (b)   Creditors’ Rights.      
Directors shall have no rights other than those of a general creditor of the
Corporation with respect to Stock Unit Awards and any Account established
pursuant to Section 9. These interests shall represent unfunded and unsecured
obligations of the Corporation, subject to the terms and conditions of the
applicable Rules.

  (c)   No Obligation to Exercise Option.      
The award of an Option shall impose no obligation upon the Director to exercise
such Option.

  (d)   Costs of the Plan.      
The costs and expenses of administering the Plan shall be borne by the
Corporation.

  (e)   Director’s Beneficiary.      
The Rules may provide that a Director may designate a beneficiary with respect
to any Award in the event of death of such Director. If such beneficiary is the
executor or administrator of the estate of the Director, any rights with respect
to such Award may be transferred to the person or persons or entity (including a
trust, if permitted under the Rules) entitled thereto by bequest of or
inheritance from the holder of such Award.

  (f)   Prohibition of Opposite Way Transactions.      
To the extent any transactions executed by a Director in securities of the
Corporation would be considered a non-exempt purchase or sale of an equity
security of the Corporation for purposes of the short-swing profit recovery
provisions of Section 16(b) of the Exchange Act, such Director shall be
prohibited from executing, or electing to enter into, any transaction relating
to or resulting from Awards under this Plan that would be considered an opposite
way transaction within six months from such prior non-exempt transaction.
     
In addition, a Director shall be prohibited from engaging in, or electing to
engage in, a Discretionary Transaction under the Plan if the election to engage
in such transaction is less than six months after an election to engage in an
opposite way Discretionary Transaction under any benefit plan of the
Corporation, including this Plan.

  (g)   Severability.      
The provisions of the Plan shall be deemed severable and the validity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

10



--------------------------------------------------------------------------------



 



  (h)   Binding Effect of Plan.      
The Plan shall be binding upon and shall inure to the benefit of the
Corporation, its successors and assigns and the Corporation shall require any
successor or assign to expressly assume and agree to perform the Plan in the
same manner and to the same extent that the Corporation would be required to
perform it if no such succession or assignment had taken place. The term “the
Corporation” as used herein shall include such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
directly or indirectly acquiring all or substantially all the assets and
business of the Corporation (including the Plan) whether by operation of law or
otherwise.

  (i)   No Waiver of Breach.      
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of the Plan to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions of conditions at the same or at any prior or subsequent time.

  (j)   Authority to Establish Grantor Trust.      
The Committee is authorized in its sole discretion to establish a grantor trust
for the purpose of providing security for the payment of Awards under the Plan;
provided, however, that no Director shall be considered to have a beneficial
ownership interest (or any other sort of interest) in any specific asset of the
Corporation or of its subsidiaries or affiliates as a result of the creation of
such trust or the transfer of funds or other property to such trust.

15.   APPROVAL OF STOCKHOLDERS.    
Adoption of the Plan shall be subject to approval by affirmative vote of the
stockholders of the Corporation in accordance with applicable law.



11